PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hoogzaad et al.
Application No. 14/697,860
Filed: 28 Apr 2015
For: RF SWITCH CIRCUIT

:
:
:	ON PETITION
:       UNDER 37 CFR 1.313(c)
:
:


This is a decision on the epetition under 37 CFR 1.313(c), filed August 5, 2021, to withdraw the above-identified application from issue after payment of the issue fee. The petition was autogranted on August 5, 2021. However, an autogrant letter was not generated in the file record.

This letter acknowledges the autogrant of the ePetition filed August 5, 2021. 

Telephone inquiries should be directed to Kimberly Inabinet at (571) 272-4618.

This application is being referred to the Office of Publication for further processing into a patent. 



/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions